DETAILED ACTION
This action is responsive to the filing of 8/28/2020. Claims 1-20 are pending and have been considered below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 3, 6, 10, 13, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5, 7-9, 12, 14-16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono (20070206917) in view of Lay (20150341550.)

Claim 1, 9, 15: Ono discloses a computer-implemented method comprising: 
(Fig. 8; par. 171, motion information) in a motion image that includes a plurality of frames (Fig. 3: 52; par. 128, of a frame displayed in the display section 52 is displayed in the time code display section 55); 
calculating a motion score for the motion image based the level of movement (Fig. 9; par. 171, the variation calculating unit 92 can calculate one or both of motion information (a temporal variation) representing a degree of temporal change and fineness information (a spatial variation) representing a degree of spatial change as a variation in a unit of frame; Fig. 12, par. 183); 
determining whether the motion score meets a display threshold (par. 240, compares, for example, a variation (motion information) of each of frames and two predetermined thresholds); 
if the motion score meets the display threshold, causing the motion image to be displayed with subject motion by displaying the plurality of frames of the motion image in succession (Fig. 20, V2-V3, par. 238-239, an image is displayed at a display rate identical with a frame rate of a moving image); and 
if the motion score does not meet the display threshold, causing the motion image to be displayed without subject motion by displaying a particular frame of the plurality of frames of the motion image (Fig. 20, V1, par. 237, Concerning a frame of the still image type V1, for example, even if a frame to be displayed is changed, as long as an image of the frame to be displayed can be regarded as an image identical with (an image of) a frame displayed immediately before the image, (the image) of the frame displayed immediately before the image is displayed.)

However, Ono does not explicitly disclose:
determining a type of a subject and a level of movement of the subject in a motion image that includes a plurality of frames.

Lay discloses a similar method for image analysis, including determining a type of a subject (par. 78, First, facial-recognition techniques are applied to the captured images to see if many of them contain faces. If so, then the scene being captured is evaluated as a "face" scene. If the scene is not a face scene, then the sharpness/exposure score is used by itself to select the best image; par. 87, the face score is calculated for the images when at least one face is detected; par. 94) and a level of movement of the subject (par. 119, Face Motion: Motion vectors are calculated from detected positions for each face) in a motion image that includes a plurality of frames.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Ono and Lay to utilize subject type recognition (face / non-face image) of Lay in the teaching of motion score calculation of Ono. One would have been motivated to combine the teachings so as to differentiate between face scenes, that might be moving more and require motion vector calculations (Lay, par. 119), as compared to non-face scenes.

Claim 2, 16: Ono and Lay disclose the computer-implemented method of claim 1, wherein the motion image is displayed in a user interface that includes one or more other images, and wherein if the motion score meets the display threshold, a size of the (Fig. 63-64; par. 890-896, from default to 1.5, to 2x the size.)  

Claim 5, 12, 19: Ono and Lay disclose computer-implemented method of claim 1, wherein calculating the motion score comprises: determining whether the level of movement of the subject meets a threshold level of movement; if it is determined that the level of movement of the subject meets the threshold level of movement, setting the motion score to a value that meets the display threshold; and if it is determined that the level of movement of the subject does not meet the threshold level of movement, setting the motion score to a value that does not meet the display threshold (Fig. 20; par. setting the display type value based on a variation level meeting / exceeding thresholds, 226-239.)  

Claim 7: Ono and Lay disclose computer-implemented method of claim 1, wherein determining the motion score for the motion image comprises applying a machine-learning model that is trained to determine motion scores (Lay par. 57, The particular methodologies usable here are well known from the arts of pattern analysis and machine learning.)  

Claim 8, 14: Ono and Lay disclose computer-implemented method of claim 1, wherein the motion image is captured by a client device and stored in a volatile memory of the client device, the method further comprising: determining that the motion score does not meet a storage threshold, different from the display threshold; and in response to determining that the motion score does not meet the storage threshold, obtaining a (par. 246, the display-type determining unit 93 determines the still image type V1 representing display in a still image as a display type for frames in which motion information is smaller than the threshold L, i.e., frames in which motion information indicates that a degree of temporal change is small.)  

Claim 4, 11, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono (20070206917) in view of Lay (20150341550) and in further view of Rana (20170109586.)

Claim 4, 11, 18: Ono and Lay disclose computer-implemented method of claim 1, wherein calculating the motion score (par. 173, variation) comprises setting the motion score to a value that does not meet the display threshold image (Fig. 20, par. 237 display type set to V1.)

However, Lay does not explicitly disclose: wherein the type of subject is landscape or inanimate object.

Rana discloses a similar method for image analysis, including: wherein the type of subject is landscape or inanimate object (par. 33, the classifier outputs a confidence score (e.g., a value between 0 and 1) indicating how confident the classifier is that motion in the 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Lay and Rana to utilize subject type recognition (classifier) of Rana in the teaching of Lay. One would have been motivated to combine the teachings so as to emphasis images that have people / faces in them, over images with inanimate activity, such as from a fan or television screen (Rana, par. 33.)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hong (2017/0221217) detecting motion in images.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY BELOUSOV whose telephone number is (571) 270-1695 and Andrew.belousov@uspto.gov email.  The examiner can normally be reached on Mon-Fri EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.





/Andrey Belousov/
Primary Examiner
Art Unit 2145
6/5/2021